Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed February 11, 2002 has been entered and made of record. Claims 19, 27, 35, and 41 have been amended; and claims 1-18 were previously cancelled. Claims 19-48 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 19, 27, 35, and 41 are allowable over the prior art of record.
-- Claims 20-26 are allowable in view of their dependency from claim 19
-- Claims 28-34 are allowable in view of their dependency from claim 27
-- Claims 36-40 are allowable in view of their dependency from claim 35
-- Claims 42-48 are allowable in view of their dependency from claim 41.

With respect to claim 19, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“identifying worker activity indicative of EI site status at the at least one ET 
feature based on the EI feature information and the supplemental information including GPS tracking device information associated with a location of tracks or frac spreads”.
receiving an image including at least one captured image of a portion of terrain, (see at least: Par. 0054-0055, and Fig. 1, using vehicle 106, (an aerial vehicle), for capturing the images 104, and receiving the captured images by the image processing system 100. Further, Par. 0039-0044, discloses monitoring electric lines region, or another energy infrastructures region, [i.e., receiving one or more images corresponding to the electric lines region, “portion of terrain”]); applying an El feature recognition model to the image to generate El feature 
information on at least one El feature in the portion of terrain, (see at least: Fig. 1, and Par. 0130, the entity recognizer 124 may use fully supervised learning framework, (e.g., CNN), for images recognition for entities detection, such as towers, [i.e., El feature 
information); receiving from a supplemental information source, supplemental information including at least one of GPS information related to the portion of terrain, (see at least: Par. 0128-0130, for each detected tower, the output report generated by the entity recognizer 124 may further include the tower ID, the type of tower and a consolidated position of the tower (e.g., GPS (longitude and latitude), and altitude), [i.e., the tower ID, the type of tower represent the additional aerial image information related to the portion of terrain, while the consolidated position of the tower, represent the GPS information related to the portion of terrain]); and identifying activity at the at least one El feature based on the El feature information and the supplemental information, (see at least: Figs. 1, and 21, and Par. 0264-0265, the risks analyzer 132 may analyze the prior data 136, However, while disclosing the identification or detection of risk conditions related to power lines based on the risk(s) analyzer 132; Pestun et al fails to teach or suggest, either alone or in combination with the other cited references, the identifying worker activity indicative of EI site status at the at least one ET feature based on the EI feature information and the supplemental information including GPS tracking device information associated with a location of tracks or frac spreads.

A further prior art of record, Borges, (US-PGPUB 2020/0034766), discloses using GPS to monitor and track the location of each of the trucks on the construction site, [i.e., GPS tracking device information providing a location of trucks or frac spread related to the portion of terrain], (Par. 0026); and using the Tracking module, which has components activity monitoring of a site 62, the creation of visual reports 64, efficiency assessments 66 and predictive analysis 68 on the tracking data 56, [i.e., implicitly identifying activity at the at least one El feature based on the supplemental information that provides a location of trucks or frac spreads based on using the GPS tracking device], (Par. 0027). However, while disclosing performing multiple functions including activity monitoring of a site 62, based on the location of each of the trucks on the construction site; Borges al fails to teach or suggest, either alone or in combination with the other cited references, the identifying worker activity indicative of EI site status at the at least one ET feature based on the EI feature information and the supplemental information including GPS tracking device information associated with a location of tracks or frac spreads.

With respect to claim 27, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“classifying the at least one ET feature based on the EI feature information and the supplemental information including GPS tracking device information associated with a location of trucks or frac spreads and indicating worker activity at the El feature”

The relevant prior art of record, Pestun et al, (US-PGPUB 2018/0218214), discloses a computer-implemented method to identify Energy Infrastructure (EI), the method to be carried out by at least one processor executing computer instructions, the method comprising: receiving an image including at least one captured image of a portion of terrain, (see at least: Par. 0054-0055, and Fig. 1, using vehicle 106, (an aerial vehicle), for capturing the images 104, and receiving the captured images by the image processing system 100. Further, Par. 0039-0044, discloses monitoring electric lines region, or another energy infrastructures region, [i.e., receiving one or more images corresponding to the electric lines region, “portion of terrain”]); applying an El feature recognition model to the image to generate El feature information on at least one El feature in the portion of terrain, Page 4 of 9Application No.: To Be Assigned Preliminary Amd. Dated: May 7, 2021(see at least: Fig. 1, and Par. 0130, the entity recognizer 124 may use fully supervised learning framework, (e.g., CNN), for images recognition for entities detection, such as towers, [i.e., El feature information); receiving from a supplemental information source, supplemental information including at least one of GPS information, (see at least: Par. 0128-0130, for each detected tower, the output report generated by the entity recognizer 124 may further include the tower ID, the type of tower and a consolidated position of the tower (e.g., GPS (longitude and latitude), and altitude), [i.e., the tower ID, the type of tower represent the additional aerial image information related to the portion of terrain, while the consolidated position of the tower, represent the GPS information related to the portion of terrain]); and classifying the at least one El feature based on the El feature information and the supplemental information, (see at least: Par. 0344-0345, training the data using the machine learning for image recognition and detection of a type of the at least one of the entities 122 in the images 104, where the training data may be used by the entity recognizer 124 to recognize the type of the at least one of the entities 122 in the images 104, and/or an entity map that includes a location and the type of the at least one of the entities 122 detected in the images 104, [i.e., implicitly classifying entities 122, “at least one El feature”, based on recognizing the type of the at least one of classifying the at least one El feature based on the El feature information and the supplemental information; Pestun et al fails to teach or suggest, either alone or in combination with the other cited references, the supplemental information including GPS tracking device information associated with a location of trucks or frac spreads and indicating worker activity at the El feature.

A further prior art of record, Borges, (US-PGPUB 2020/0034766), discloses using GPS may to monitor and track the location of each of the trucks on the construction site, [i.e., GPS tracking device information providing a location of trucks or frac spread related to the portion of terrain], (Par. 0026); and using machine learning applications, “classification”, to provide a predictive analysis service on compliance issues, based on the gathered information, [i.e., implicitly classifying by machine learning applications the at least one ET feature based on gathered information in form of predictive analysis. Note that the gathered information corresponds to the supplemental information that providing a location of trucks or frac spreads, based on using the GPS tracking device” (see at least: Par. 0040-0041, 0076); but fails to teach or suggest, either alone or in combination with the other cited references, that the supplemental information including GPS tracking device information associated with a location of trucks or frac spreads and indicating worker activity at the El feature.

With respect to claim 35, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“identifying at least one second El feature in the portion of terrain based on the supplemental information including GPS tracking device information associated with providing a location of trucks or frac spreads and indicating worker activity at the El feature”

The relevant prior art of record, Pestun et al, (US-PGPUB 2018/0218214), discloses a computer-implemented method to identify Energy Infrastructure (EI), the method to be carried out by at least one processor executing computer instructions, the method comprising: obtaining El feature information on at least one El feature in a portion of terrain, (see at least: Par. 0054-0055, and Fig. 1, using vehicle 106, (an aerial vehicle), for capturing the images 104, and receiving the captured images by the image processing system 100. Further, Par. 0039-0044, discloses monitoring electric lines region, or another energy infrastructures region, [i.e., receiving one or more images corresponding to the electric lines region, “portion of terrain”]); receiving from a supplemental information source, supplemental information, (see at least: Par. 0128-0130, for each detected tower, the output report generated by the entity recognizer 124 may further include the tower ID, the type of tower and a consolidated position of the tower (e.g., GPS (longitude and latitude), and altitude), [i.e., the tower ID, the type of tower represent the additional aerial image information related to the portion of terrain, while the consolidated position of the tower, represent the GPS information related to the portion of terrain]); and identifying at least one second El feature in the portion of terrain based on the supplemental information, (see at least: Par. 0124, the entity recognizer 124 may output the images estimated ground altitude level 700, the infrastructure GPS location data 702, the images power lines masks 704, the regions GPS alignment data 706, the regions entities masks 708, the regions ground mask 710, the regions altitude map 712, and the regions spatial resolution 714; and Pars. 0132-0135, further disclose that the entity recognizer 124 may detect at least electric lines, and anthropogenic objects and trees (e.g., vegetation), [i.e., identifying at least one second El feature in the portion of terrain], where entity recognizer 124 may map and add an image altitude map (of the images altitude maps 410) to a region altitude map (of the regions altitude maps 712), [i.e., at least electric lines, and anthropogenic objects and trees (e.g., vegetation) are implicitly detected based on region altitude map (of the regions altitude maps 712, “based on the supplemental information]). However, while disclosing identifying at least one second El feature in the portion of terrain based on the supplemental information; Pestun et al fails to teach or suggest, either alone or in combination with the other cited references, the identifying at least one second El feature in the portion of terrain based on the supplemental information including GPS tracking device information associated with providing a location of trucks or frac spreads and indicating worker activity at the El feature.

A further prior art of record, Borges, (US-PGPUB 2020/0034766), discloses using GPS to monitor and track the location of each of the trucks on the construction site, [i.e., GPS tracking device information providing a location of trucks or frac spread related to the portion of terrain], (Par. 0026); and using the Tracking module, which has components activity monitoring of a site 62, the creation of visual reports 64, efficiency assessments 66 and predictive analysis 68 on the tracking data 56, [i.e., implicitly identifying at the at least one second El feature in the portion of terrain based on the supplemental information that provides a location of trucks or frac spreads based on using the GPS tracking device], (Par. 0027); but fails to teach or suggest, either alone or in combination with the other cited references, the identifying at least one second El feature in the portion of terrain based on the supplemental information including GPS tracking device information associated with providing a location of trucks or frac spreads and indicating worker activity at the El feature

With respect to claim 41, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“identifying the El feature based on at least one of the EI feature information and the supplemental information including at least one of GPS tracking device information associated with a location of trucks or frac spreads related to the portion of terrain and indicating worker activity at the EI feature, regulatory information related to the portion of terrain, and land data related to the portion of terrain”.

The relevant prior art of record, Pestun et al, (US-PGPUB 2018/0218214), discloses a computer-implemented method to identify Energy Infrastructure (EI) site status, the method to be carried out by at least one processor executing computer instructions, the method comprising: receiving from a supplemental information source, supplemental information related to a portion of terrain, (see at least: Par. 0128-0130, for each detected tower, the output report generated by the entity recognizer 124 may further include the tower ID, the type of tower and a consolidated position of the tower (e.g., GPS (longitude and latitude), and altitude), [i.e., receiving the at least one of GPS information related to the portion of terrain]); and receiving an image including at least one captured image of the portion of terrain, (see at least: Fig. 1, and Par. 0052, receive images 104 captured during movement of a vehicle 106 along a vehicle path 108, and Pars. 0039-0044, further disclose monitoring electric lines region, or another energy infrastructures region, [i.e., receiving one or more images, [i.e., implicitly receiving an image including at least one captured image of the portion of terrain]); applying an El feature recognition model to the image to generate El feature information on at least one El feature associated with an El site at a location in the portion of terrain, (see at least: Fig. 1, and Par. 0130, the entity recognizer 124 may use fully supervised learning framework, (e.g., CNN), for images recognition for entities detection, such as towers, [i.e., generating at least one El feature associated with an El site], by identifying relatively small entity search area within the image, [i.e., El feature information], based on expected pixel projection of the estimated entity GPS position, [i.e., small entity search area implicitly associated with the infrastructure site location in the portion of terrain]); and identifying the El feature based on at least one of the El feature information and the supplemental information, (see at least: Fig. 1, and Par. 0130, identifying or detecting entities such as towers, [i.e., El feature], based at least on the small entity search area within the image, [i.e., on at least one of the El feature information], and the estimated entity GPS position, [i.e., the supplemental information]). However, while disclosing identifying the El feature based on at least one of the El feature information and the supplemental information; Pestun et al fails to teach or suggest, either alone or in combination with the other cited references, that the supplemental information including at least one of GPS tracking device information associated with a location of trucks or frac spreads related to the portion of terrain and indicating worker activity at the EI feature, regulatory information related to the portion of terrain, and land data related to the portion of terrain.

A further prior art of record, Borges, (US-PGPUB 2020/0034766), discloses using GPS to monitor and track the location of each of the trucks on the construction site, [i.e., GPS tracking device information providing a location of trucks or frac spread related to the portion of terrain], (Par. 0026); and using the Tracking module, which has components to perform multiple functions including activity monitoring of a site 62, the creation of visual reports 64, efficiency assessments 66 and predictive analysis 68 on the tracking data 56, [i.e., implicitly identifying the El feature based on the supplemental information that provides a location of trucks or frac spreads based on using the GPS tracking device], (Par. 0027); but fails to teach or suggest, either alone or in combination with the other cited references, that the supplemental information including at least one of GPS tracking device information associated with a location of trucks or frac spreads related to the portion of terrain and indicating worker activity at the EI feature, regulatory information related to the portion of terrain, and land data related to the portion of terrain.



Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Nottrott et al, (US Patent 10,962,437) discloses detecting of a natural gas leak at the facility based on LISA indicator shown in FIGS. 33A-B.
-- Berg et al, (US-PGPUB 2017/0255193), discloses analyzing data at the application server 40 to identify or define a construction site status (CSS), such the determination of a safety condition based on the construction device location data associated with a construction device and the worker location data associated with a worker, (Par. 0026).
-- Hudgens et al, (US patent 7,592,911), discloses monitoring the activities of workers on a construction site based on the location of workers on the construction site. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        02/17/2022